COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:       In re Sarah Haden

Appellate case number:     01-19-00405-CV

Trial court case number: 2012-59856

Trial court:               311th District Court of Harris County

        The en banc court has unanimously voted to deny relator’s motion for en banc
reconsideration of the denial of relator’s request for temporary relief.* It is ordered that the motion
for en banc reconsideration is denied.

Judge’s signature: /s/ ___Sarah B. Landau_______
                                Acting for the En Banc Court

Date: June 11, 2019

* En banc court consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
  Goodman, Landau, Hightower, and Countiss.